01/11/2021
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   No. DA 20-0536                                  Case Number: DA 20-0536




IN THE MATTER OF:

B.N.,

        A Youth in Need of Care.


                                      ORDER

        Upon consideration of Appellant Mother’s motion for an extension of time,

affidavit in support, and good cause appearing therefore,

        IT IS HEREBY ORDERED that Appellant Mother is granted an extension

of time to and including February 17, 2021, within which to prepare, file, and serve

her Opening Brief on appeal. No further extensions will be granted.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            January 11 2021